                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION

JOSHUA FOSTER., et al.,                        )       Case No. 1:18-cv-50 HSO-JCG
                                               )
                  Plaintiffs,                  )
                                               )
vs.                                            )
                                               )
HUNT SOUTHERN GROUP, LLC FKA                   )
FOREST CITY SOUTHERN GROUP LLC,                )
et al.,                                        )
                                               )
                  Defendants.                  )



             DEFENDANTS’ JOINT COMBINED MEMORANDUM IN SUPPORT OF
      RESPONSE TO PLAINTIFFS’ FOUR “MOTIONS FOR PARTIAL SUMMARY JUDGMENT”
                           (ORAL ARGUMENT REQUESTED)


                                     INTRODUCTION

       Pursuant to Fed. R. Civ. P. 56(c), Defendants Forest City Residential Management, LLC

(“FCRM”), Hunt Southern Group, LLC (“Southern Group”) and Hunt MH Property Manage-

ment, LLC (“Hunt MH”) (collectively, “Defendants”) hereby oppose each of Plaintiffs’ four Mo-

tions for Partial Summary Judgment and Memoranda in Support filed May 10, 2019 (ECF #’s

207-208; 209-210; 211-212; and 213-214) (“Motions”). Specifically, the following responds to:

          •   Plaintiffs’ Motion for Partial Summary Judgment – Implied Warranty of Habita-
              bility Exists as a Matter of Law (ECF # 207);

          •   Plaintiffs’ Motion for Partial Summary Judgment – Attorney’s Fees Appropriate
              Remedy Under Servicemembers Civil Relief Act (SCRA) (ECF # 209);

          •   Plaintiffs’ Motion for Partial Summary Judgment – Punitive Damages Appropri-
              ate Remedy Under Servicemembers Civil Relief Act (SCRA) (ECF # 211); and

          •   Plaintiffs’ Motion for Partial Summary Judgment – Federal Punitive Damages
              Claims Not Subject to State Law Cap (ECF # 213).
       Though they are identified as “Motions for Partial Summary Judgment,” Plaintiffs’ Mo-

tions are not actual Rule 56 motions, but rather oddly-framed bench briefs on legal issues. Alt-

hough each of Plaintiffs’ four Motions recites the Rule 56 standard, there is not a single specific

citation to the enormous quantity of evidence that is of record, consisting of dozens of deposi-

tions and thousands of pages of documents. Instead, without pointing to any of the materials

specified in Rule 56(c) – depositions, documents, affidavits, admissions, interrogatory answers –

Plaintiffs baldly request that the Court “find” that various legal propositions “exist as a matter of

law.” See, e.g., ECF # 207 at 3 (Pltfs’. Mot. for Part. Summ. J. – Implied Warranty of Habitabil-

ity Exists as a Matter of Law). Plaintiffs’ four Motions fail to establish that they are entitled to

partial judgment as a matter of law. Indeed, examining Plaintiffs’ four Motions in conjunction

with Defendants’ pending separate motions for summary judgment underscores that Plaintiffs’

claims fail as a matter of law, further negating Plaintiffs’ four requests for these “findings.”

                                    LAW AND ARGUMENT

       A movant for summary judgment must identify “each claim or defense — or the part of

each claim or defense – on which summary judgment is sought.” Fed. R. Civ. P. 56(a). The

movant “bears the initial responsibility” of identifying “those portions of the record … which it

believes demonstrate the absence of a genuine issue of material fact.” Sierra Club v. City of

Jackson, 136 F. Supp. 2d 620, 623 (S.D. Miss. 2001) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)). As to issues on which the non-movant has the burden of proof, the moving

party must “point to portions of the record that demonstrate an absence of evidence to support”

the non-movant’s claim or defense. Id. (citing Celotex, 477 U.S. at 323-24). Only then must the

non-movant “designate ‘specific facts’” showing that there is an issue for trial. Id. Summary

judgment is appropriate only if “everything in the record demonstrates that no genuine issue of

material fact exists.” Id.

                                                 -2-
       Here, Plaintiffs solely seek “findings” as a “matter of law” on issues on which they bear

the burden of proof: the warranty of habitability under the federal Servicemembers Civil Relief

Act (“SCRA”); attorney fees under the SCRA; punitive damages under the SCRA; and the

amount of any such purported punitive damages given Mississippi’s statutory punitive-damage

cap. Plaintiffs have not identified any defense or pointed to any issue on which any Defendant

even arguably has the burden of proof. Plaintiffs have not identified any portion of the record

supporting their requested “findings.” Nor have Plaintiffs pointed to any portions of the record

demonstrating an absence of evidence supporting any defense of the Defendants. Rather they

have submitted what are essentially bench briefs on select legal issues. Under these circum-

stances, as the non-movants, Defendants have no corresponding responsibility to come forward

and designate specific facts showing there is an issue for trial. Rather, Plaintiffs have not met

their burden of showing they are entitled to partial summary judgment as a matter of law, and the

Court should deny their four Motions.

I.     PLAINTIFFS ARE NOT ENTITLED TO SUMMARY JUDGMENT AS TO THE
       IMPLIED WARRANTY OF HABITABILITY.

       Plaintiffs seek a finding that the “implied warranty of habitability” exists. ECF #’s 207-

208. In support, Plaintiffs cite to (1) their Amended Complaint, (2) Black’s Law Dictionary and

(3) two Mississippi cases on the warranty of habitability. Even if taken at face value, these mate-

rials do not entitle Plaintiffs to the declaration they seek. Plaintiffs lack, and do not even attempt

to point to, any facts that would demonstrate that any Defendant breached the warranty of habit-

ability, let alone that their damages were proximately caused by such a breach. See, e.g., Haley

v. Ellis, 414 F. Supp. 2d 613, 617-18 (S.D. Miss. 2005) (claim for breach of implied warranty of

habitability requires plaintiff to prove harm and proximate causation).

       Moreover, even if the warranty of habitability “exists,” Plaintiffs’ claim fails as a matter

of law for the reasons stated in Defendants’ separate Motions for Summary Judgment, and sum-
                                                 -3-
mary judgment should be granted in favor of Defendants. Unlike Plaintiffs, Defendants cited

evidence in the record in their separate Motions for Summary Judgment to establish that there is

no genuine issue of material fact, and that they are therefore entitled to judgment in their favor.

       A.      The Implied Warranty of Habitability, if Any, Does Not Apply to FCRM or
               Hunt MH based on their Capacity as Agents.

       In the first instance, any implied warranty of habitability that would even arguably apply

would run solely between Plaintiffs and the owner or landlord of the privatized military housing

at Keesler Airforce Base (“Keesler AFB”). See 49 Am Jur. 2d Landlord and Tenant § 442 (“The

implied warranty of habitability creates for residential landlords a continuing duty during the

lease term.”) (emphasis added). 1 Neither FCRM nor Hunt MH was the owner or landlord of the

leased property. FCRM was the agent of Southern Group, and Hunt MH succeeded FCRM as

agent. See Foster-Hunt-Gen01-00005, att. as Ex. 1 (execution by “Forest City Residential Man-

agement, Inc., Agent for Owner, Forest City Southern Group, LLC”). This is a sufficient basis

by itself to defeat Plaintiffs’ Motion for Partial Summary Judgment and instead to entitle FCRM

1
        No Mississippi authority was located that expressly analyzes whether mere property
managers have an independent duty under a warranty-of-habitability theory. For instance, in the
most recent case in which the state court of appeals considered the warranty, it affirmed the grant
of summary judgment to both the landlord and property manager in a wrongful death case arising
from an apartment fire. Mays v. Shoemaker Prop. Mgmt., LLC, 246 So. 3d 72 (Miss. Ct. Ap.
2018). The court held that both defendants were entitled to judgment as a matter of law because
the plaintiff was unable to prove proximate causation with the required expert opinion evidence
(a lack that also infects Plaintiffs’ case here). Id. at 76. The court did not separately analyze
whether the property manager, as a mere agent, had any independent duty under a warranty-of-
habitability theory – but it did cite and quote the state supreme court’s 1999 ruling, that the im-
plied warranty of habitability “requires a landlord to provide reasonably safe premises at the in-
ception of a lease, and to exercise reasonable care to repair dangerous defective conditions upon
notice of their existence by the tenant…” 246 So. 3d at 76 (quoting Sweatt v. Murphy, 733 So. 2d
207, 210 (Miss. 1999) (emphasis added)). Similarly, in Serrano v. Laurel Housing Authority,
151 So. 3d 256 (Miss. Ct. App. 2014), in a case involving a fallen ceiling fixture, the court held
that a housing authority authorized to manage subsidized housing projects under state statute had
a statutory duty to provide safe housing for residents – but without any analysis of the applica-
tion of the implied warranty of habitability to landlords or their agents. Cases such as these can-
not be said to establish an independent duty under Mississippi law for property managers who
are acting as mere agents of their principals, the owners.

                                                -4-
and Hunt MH to judgment in their favor on this claim. (See FCRM’s Mot. for Summ. J., ECF #

236 at 8-11, 21.)

       B.      The Federal Enclave Doctrine Defeats Plaintiffs’ Request for
               Partial Summary Judgment.

       As to all Defendants, Plaintiffs’ motion fails for an additional reason. Keesler AFB was

established as a federal enclave under the U.S. Constitution when the federal government ac-

quired the base property from the State of Mississippi by condemnation between 1941 and 1950.

United States v. State Tax Comm’n, 412 U.S. 363,371-72 (1973). Under this cession, for nearly

eighty years, Keesler AFB has “constituted [a] federal island[] which no longer constitute[s] any

part of Mississippi nor functions under its control.” Id. at 376. This federal enclave doctrine –

which Plaintiffs fail to address in their Motion for Partial Summary Judgment – is an additional

basis that defeats Plaintiffs’ Motion.

       When “the United States acquires with the ‘consent’ of the state legislature land within

the borders of that State … the jurisdiction of the Federal Government becomes ‘exclusive.’”

Paul v. United States, 371 U.S. 245, 264 (1963). The significance of exclusive federal jurisdic-

tion is that the power of Congress over federal enclaves “by its own weight bars state regulation

without specific congressional action.” Id. at 263 (emphasis added). Thus, “the laws and stat-

utes applied to these locations must be supplied by the federal government, not the states.” Alli-

son v. Boeing Laser Tech. Servs., 689 F. 3d 1234, 1237 (10th Cir. 2012) (citing Pac. Coast Dairy

v. Dep’t of Ag. of Cal., 318 U.S. 285, 294 (1943)). See also Kasperzyk v. Shetler Security Servs.,

Inc., 2014 U.S. Dist. LEXIS 547, *18 (N.D. Cal. Jan. 3, 2014) (noting that in leasing property

located in the Presidio in San Francisco, “the federal government interest is essentially that of a

landlord,” and applying federal enclave principles in determining that California Fair Employ-

ment and Housing Act did not apply to the plaintiff’s claims based on economic injury).



                                                -5-
       As the central principle of the federal enclave doctrine is that “Congress has exclusive

legislative authority over these enclaves,” Allison, 689 F.3d at 1237, what is the effect on areas

of law that are traditionally the responsibility of states – such as landlord-tenant law? The an-

swer is that “state laws that existed at the time that the enclave was ceded to the federal govern-

ment remain in force.” Id. But since a state “may not legislate with respect to a federal enclave

unless it reserved the right to do so when it gave its consent to the purchase by the United States,

only state law existing at the time of the acquisition remains enforceable, not subsequent laws.”

Id. (emphasis added; citing Paul, 371 U.S. at 268).

       There is no apparent indication that the State of Mississippi reserved the right to legislate

with respect to Keesler AFB when it ceded the property to the federal government in the 1940s

and 1950s. Thus, state law existing at that time remains enforceable, but not subsequent law.

Significantly, as Plaintiffs recognize, the warranty of habitability became part of Mississippi’s

common law only in 1991, when it was adopted by the state supreme court in O’Cain v. Harvey

Freeman & Sons, 603 So. 2d 824 (Miss. 1991) (cited in Mot. for Part. Summ. J. at 2). Before

that decision, Mississippi “unquestioningly applied caveat emptor to landlord-tenant relation-

ships.” Moorman v. Tower Mgmt. Co., 451 F. Supp. 2d 846, 849 (S.D. Miss. 2006) (quoting

O’Cain, 603 So. 2d at 832).

       The federal enclave doctrine signifies that the implied warranty of habitability does not

apply. This would hold true as to Southern Group and even if FCRM or Hunt MH could be

deemed to have any independent duties as a mere agents of the owner as to the habitability of the

leasehold (which they cannot). These additional grounds defeat Plaintiffs’ request for a “find-

ing” that the implied warranty of habitability “exists,” or applies here as a matter of law.




                                                -6-
II.     PLAINTIFFS ARE NOT ENTITLED TO PARTIAL SUMMARY JUDGMENT AS TO
        PUNITIVE DAMAGES OR ATTORNEY’S FEES UNDER THE SCRA.

        Two of Plaintiffs Motions are based on the Servicemembers Civil Relief Act. One Mo-

tion seeks a finding that attorneys’ fees are an “appropriate remedy” under the SCRA (ECF #

209 at 1, 3); the other Motion similarly seeks a finding that punitive damages are an “appropriate

remedy” and “recoverable” under the SCRA (ECF # 211 at 1, 7).

        Again, Plaintiffs cite no evidence from the voluminous record to support their two Mo-

tions under the SCRA. Instead, they merely point (without even any specific citation) to their

allegations of “a violation of § 3951 of the SCRA.” See ECF # 210 at 3; ECF # 212 at 3. Sec-

tion 3951 of the SCRA solely prohibits “landlords” or others “with paramount title” from evict-

ing service members without court order from certain housing under certain circumstances. See

50 U.S.C. § 3951(a)(1).

        Although the language of the SCRA deals with attorneys’ fees and punitive damages un-

der certain circumstances, any such recovery would require in the first instance that the claimant

“prevail” in order to be entitled to fees (50 U.S.C. § 4042(b)) and that “other law” apply in order

to be entitled to punitive damages (50 U.S.C. § 4043).

        Here, there have been no such threshold determinations, and the Court must therefore de-

ny these two Motions as premature. See EEOC v. IPS Indus., 899 F. Supp. 2d 507, 526 (N.D.

Miss. 2012) (denying plaintiff’s cross-motion for partial summary judgment as to punitive dam-

ages as premature; “The court finds this inquiry to be premature until a jury returns a verdict for

punitive damages, not to mention liability.”); Padilla v. Wells Fargo Home Mortg., Inc. (In re

Padilla), 379 B.R. 643, 668-69 (Bankr. S.D. Tex. 2007) (denying as premature debtor’s motion

for summary judgment on its claim against lenders for attorneys’ fees; “Because the merits of the

underlying breach of contract claim have not been determined, summary judgment is inappropri-

ate on this issue.”).
                                                -7-
       Notwithstanding their discussion of inapposite cases under the Fair Housing Act and oth-

er statutes, Plaintiffs have failed to provide the Court with any basis on which they are entitled to

summary judgment. Defendants have in fact proven that the Plaintiffs are not. Again, in their

separate Motions, Defendants have confirmed with citations to the record that Plaintiffs will not

be able to prevail on any substantive claims that could eventually entitle them to punitive dam-

ages or attorneys’ fees. 2 The Court should deny Plaintiffs’ two motions under the SCRA.

III.   PLAINTIFFS ARE NOT ENTITLED TO PARTIAL SUMMARY JUDGMENT AS TO
       MISSISSIPPI’S STATUTORY PUNITIVE-DAMAGE CAP.

       Plaintiffs assert (in a two-page memorandum) that the Court should “find” that Missis-

sippi’s punitive-damages cap does not apply to awards under the SCRA. (ECF # 214 at 2-3.)

Section 11-1-65(3)(a) of the Mississippi Code caps at specified amounts punitive damages “[i]n


2
        Plaintiffs cannot plausibly assert that Defendants actually evicted them, and thus they
assert in broad-brush manner only that “Defendants” violated the SCRA by constructively evict-
ing them. (Id. at ¶ 55.) In the first instance, no Defendant constructively evicted Plaintiffs. See
FCRM Mem. in Supp. of Mot. for Summ. J., ECF # 236 at 28-29; Hunt Defendants’ Mem. in
Supp. of Mot. for Summ. J., ECF # 238 at 29-31.
Second, Plaintiffs point to no authority applying the SCRA to a claim for constructive eviction –
because there is none. In interpreting the analogous provision of the predecessor to the SCRA,
the Soldiers’ and Sailors’ Civil Relief Act, it has been held that the term “eviction” refers to dis-
possession of a tenant by a landlord, and “not to any disturbance of a tenant’s right to possession
and quiet enjoyment of the premises by a third party.” Arkless v Kilstein, 61 F. Supp. 886, 888
(E.D. Pa. 1944). Thus, the SCRA does not apply to any alleged conduct by FCRM or Hunt MH.
Third, Plaintiffs will not be entitled to punitive damages under Mississippi law even in the un-
likely event that they prevail on their claims against Defendants. There is no question that under
Miss. Code § 11-1-65, Plaintiffs must meet the highest evidentiary standard in civil law – “clear
and convincing” – in order to recover punitive damages. This “is such a high standard that even
the overwhelming weight of the evidence does not rise to the same level.” Golden Triangle Vein
Ctr. v. Total Body Contouring, Inc., 2017 WL 1093203 at *4 (N.D. Miss. Mar. 23, 2017) (quot-
ing Moran v. Fairley, 919 So. 2d 969, 975 (Miss. Ct. App. 2005). The wrongs to which punitive
damages are applicable include “injuries inflicted in the spirit of wanton disregard for the rights
of others,” Bradford v. Schwartz, 936 So. 2d 931 (Miss. 2006), or that otherwise have an “ele-
ment of aggression or some coloring of insult, malice or gross negligence, evincing ruthless dis-
regard for the rights of [Plaintiffs].” Fowler Butane Gas Co. v. Varner, 141 So. 2d 226, 233
(Miss. 1962). Plaintiffs have no evidence, let alone clear and convincing evidence, that any De-
fendant’s conduct evinced wanton or ruthless disregard, aggression, insult, or malice toward
Plaintiffs.
                                                -8-
any civil action where an entitlement to punitive damages shall have been established under ap-

plicable laws.”

       In support of their request for a “finding” on the applicability of the cap, Plaintiffs cite a

single case, Williams v. Riley, 536 Fed. App’x 468 (5th Cir. 2013). There, the court reviewed the

jury’s verdict in a §1983 action that also involved state law claims. The jury found one of the

defendants liable for violating both federal and state law and awarded punitive damages against

that defendant; defendants did not challenge the relevant jury instruction. Under these circum-

stances, the court of appeals rejected the defendant’s argument that Mississippi’s punitive dam-

ages cap should apply, noting that “[t]hat there is no federal damage cap on punitive damage

awards.” Id. at 470. The Williams court’s statement is devoid of any citation to supporting au-

thority; moreover, no subsequent case has cited Williams for any proposition. 3

       As with their request for a “finding” on the issue of punitive damages, the Court should

deny Plaintiffs’ request that the Court rule on Mississippi’s punitive-damage cap in the first in-

stance because it is premature: there has been no determination that any Defendant is liable for

punitive damages (nor could there be, given the undisputed facts and the clear-and-convincing

evidentiary standard). See IPS Indus., 899 F. Supp. 2d at 526; Padilla, 379 B.R. at 668-69.


                                          CONCLUSION

       For the foregoing reasons, the Court should deny each of Plaintiffs’ four Motions for par-

tial summary judgment.




3
        Indeed, the statement in Williams that Plaintiffs rely on is incorrect: several federal stat-
utes provide for damage-award caps. See, e.g., Jackson v. East Bay Hosp., 980 F. Supp. 1341,
1346 (federal Emergency Medical Treatment and Active Labor Act incorporates state law dam-
age caps); Aguilar v. United States, 920 F.2d 1475, 1479 (9th Cir. 1990) (discussing and apply-
ing Federal Tort Claims Act’s incorporation of state-law limits on liability).
                                                -9-
    Respectfully submitted,

   /s/ Alison O’Neal McMinn
   Joshua J. Metcalf, MSB#100340
   Alison O’Neal McMinn, MSB#101232
   FORMAN WATKINS & KAUTZ LLP
   210 East Capitol Street, Suite 200
   Jackson, MS 39201
   Telephone: (601) 960-8600
   Facsimile: (601) 960-8613
   Joshua.Metcalf@formanwatkins.com
   Alison.McMinn@fortnanwatkins.com


   /s/ William J. Hubbard
   William J. Hubbard (admitted pro hac vice)
   Gregory P. Feldkamp (admitted pro hac vice)
   THOMPSON HINE LLP
   127 Public Square
   3900 Key Center
   Cleveland, OH 44114-1291
   Telephone: (216) 566-5500
   Facsimile: (216) 566-5800
   bill.hubbard@thompsonhine.com
   gregory.feldkamp@thompsonhine.com

   Attorneys for Defendant
   Forest City Residential Management, LLC

   /s/ Walter H. Boone
   Walter H. Boone, MSB#8651
   Jennifer J. Skipper, MSB#100808
   BALCH & BINGHAM LLP
   188 East Capitol Street, Suite 1400
   Jackson, MS 39201
   Telephone: (601) 961-9900
   Facsimile: (601) 961-4466
   wboone@balch.com
   jskipper@balch.com

   Attorneys for Defendant
   Hunt Southern Group, LLC and Hunt HM
   Property Management, LLC




- 10 -
                                 CERTIFICATE OF SERVICE

       This is to certify that I, Alison O’Neal McMinn, have this date electronically filed a true

and correct copy of the foregoing document with the Clerk of the Court using the CM/ECF sys-

tem which sent notification of such filing to all ECF participants.

       THIS, the 14th day of June, 2019.

                                              /s/ Alison O’Neal McMinn
                                              Alison O’Neal McMinn, MSB# 101232




                                               - 11 -
